Citation Nr: 0841121	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right testicle biopsy.  

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a right shoulder 
disorder as secondary to service connected disability.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected headache disability.  

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the lumbar 
spine.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. T.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  In October 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
the hearing has been associated with the claims file.  

The issue of entitlement to service connection for 
hypertension is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a testicle biopsy was 
denied in a January 1995 rating decision.  The veteran did 
not appeal and that decision is final.

2.  The evidence added to the record since the January 1995 
rating decision in regard to residuals of a testicle biopsy 
is cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

3.  Service connection for hypertension was denied in a 
January 1995 rating decision.  The veteran did not appeal and 
that decision is final.

4.  The evidence added to the record since the January 1995 
rating decision in regard to hypertension relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

5.  A right shoulder disability is not shown and a right 
shoulder disorder is not attributable to service-connected 
disease or injury.

6.  The veteran's headache disability is manifested by no 
more than characteristic prostrating attacks averaging one in 
2 months over the last several months.  

7.  Degenerative joint disease of the lumbar spine is mild, 
with manifestations of pain and no more than mild limitation 
of motion.  There are no incapacitating episodes 
necessitating bed-rest prescribed by a physician.  Forward 
flexion is to 90 degrees, extension is to 30 degrees, lateral 
flexion is to 30 degrees and rotation is to 40 degrees.  The 
veteran's gait is normal and the competent evidence 
establishes that there is no lordosis, kyphosis, or 
scoliosis.  




CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied 
entitlement to service connection for residuals of a testicle 
biopsy, is final.  Evidence submitted since that decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  The January 1995 rating decision, which denied 
entitlement to service connection for hypertension, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

3.  A right shoulder disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2008).

4.  The criteria for a rating in excess of 10 percent for a 
headache disability have not been met.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8199-8100 (2008).

5.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (effective 
September 23, 2002), 5292, 5295, (2003), Diagnostic Codes 
5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2001 and December 2006 letters told him to provide 
any relevant evidence in his possession.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claims and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claims for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant in 
December 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions, as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

To the extent that the VCAA notice letters were not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the May 2008 supplemental statement of the case.  Further, 
the VCAA notices along with the supplemental statement of the 
case provided additional information to the claimant which 
complies with Vazquez-Flores.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  In the May 
2008 supplemental statement of the case, the section entitled 
"Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claims.  The claimant was also told that 
disability ratings range from zero to 100 percent based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The supplemental 
statement of the case was relevant to the specific pertinent 
diagnostic codes.  Therefore, the Board finds that the 
claimant has not been prejudiced by any insufficient notice 
in this case.  

As noted, the veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports, to include the March 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination reports in this case are 
adequate upon which to base a decision.  As noted, the 
records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that even if 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter and the May 2008 supplemental statement 
of the case also discussed the appropriate disability rating 
or effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103 (2008).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Residuals of a Testicle Biopsy

The AOJ denied service connection for residuals of a right 
testicle biopsy in a January 1995 rating decision based on a 
finding that residuals of an in-service right testicle biopsy 
in association with a sebaceous cyst on the right dorsal 
aspect of the scrotum were not shown.  The veteran did not 
file a notice of disagreement.  In a June 2002 rating 
decision, the AOJ determined that no new and material 
evidence had been submitted sufficient to reopen the claim.

At the time of the prior final decision in January 1995, the 
record included the service records, post-service records, 
and the veteran's statements.  The evidence was reviewed and 
the claim was denied.  The veteran did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Since that determination, in September 2001, the veteran has 
applied to reopen his claim of entitlement to service 
connection for residuals of a testicle biopsy.  The evidence 
submitted since the prior final denial in January 1995 is not 
new and material.  No competent evidence of residuals of the 
in-service testicle biopsy has been submitted.  

The Board notes the veteran's testimony to the effect that he 
had pain in the right testicle.  Transcript at 30-32 (2006).  
In that regard, the Board notes that while the veteran is 
competent to report his symptoms, his assertion in regard to 
residuals of a right testicle biopsy amounts to an opinion 
about a matter of medical causation, there is no indication 
from the record that he has medical training or expertise.  
Lay assertions of medical causation cannot serve as the 
predicate to reopen a claim for compensation benefits.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  The Board notes that pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by competent evidence.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Such a "pain alone" 
claim must fail when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury.  
Id.

In addition, the Board notes that complaints of scrotal 
discomfort in a private January 2000 record were attributed 
to mechanical irritation with notation that the veteran wore 
jeans often.  A July 2001 private record notes that the 
testicles and scrotum were normal, and on VA examination in 
September 2003, the testes were noted to be descended, of 
normal size, and nontender.  The examiner specifically stated 
that there were no chronic residuals of the in-service 
testicle biopsy and that it was less likely that the alleged 
pain was from the procedure.  The Board notes that a June 
2005 VA treatment record notes normal adult male genitalia.  


The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for residuals of a testicle 
biopsy is denied.  

Hypertension

The AOJ denied service connection for hypertension in a 
January 1995 rating decision based on a finding that 
hypertension was not shown during service or post service.  
The veteran did not file a notice of disagreement.  In a June 
2002 rating decision, the AOJ determined that no new and 
material evidence had been submitted sufficient to reopen the 
claim.

At the time of the prior final decision in January 1995, the 
record included the service records, post-service records, 
and the veteran's statements.  The evidence was reviewed and 
the claim was denied.  The veteran did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Since that determination, in September 2001, the veteran has 
applied to reopen his claim of entitlement to service 
connection for hypertension.  The evidence submitted since 
the prior final denial in January 1995 is new and material.  
The evidence added to the record since that decision includes 
a June 2006 VA treatment record reflecting complaints of back 
pain, and the diagnosis entered was essential hypertension, 
likely secondary to pain.  This evidence, if accepted as 
true, appears to raise a possibility that hypertension is 
related to service or service-connected disability.  The 
Board finds that new and material evidence has been 
submitted.  Therefore, the claim for service connection for 
hypertension is reopened.



II.  Service Connection

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2008).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran has not claimed 
that a right shoulder disorder was incurred or aggravated in 
service, but has limited his appeal to secondary service 
connection.  In his August 2002 notice of disagreement, the 
veteran asserted that he had a right shoulder disorder as a 
result of his service-connected status post fracture of the 
right fifth metacarpal.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2008).  When aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for a right 
shoulder disorder, the evidence must show that the veteran's 
service-connected disability either caused or aggravated a 
right shoulder disorder.  The Board is aware of the change in 
38 C.F.R. § 3.310.  Clearly, the new regulation is 
restrictive and the Board shall not give impermissibly 
retroactive effect to the new regulation in this case.  See 
38 C.F.R. § 3.310 (effective October 10, 2006).

The November 2001 VA examiner stated that there was no 
evidence that the veteran had right shoulder instability or 
arthritis, and thus, any right shoulder discomfort was not 
related to the service-connected status post fracture of the 
right hand.  The examiner added that grip strength was equal 
and adequate, bilaterally.  A June 2006 private record notes 
that the upper extremities functioned normally.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that a claim for service connection fails if 
there is an absence of disability or an absence of disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  A "pain alone" (or discomfort) claim must fail 
when there is no sufficient factual showing that the 
pain/discomfort derives from an in-service disease or injury.  
Id.

The determination in this case is based upon the competent 
evidence.  The Board notes that while the veteran is 
competent to report his symptoms, he is not shown to have the 
medical expertise upon which to base a determination in this 
case.  Rather, the Board must weigh and assess the competence 
and credibility of all of the evidence of record, both 
positive and negative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Board has accorded more probative value to 
the objective VA medical opinion establishing that the 
veteran does not have a right shoulder disability.  The Board 
notes that the November 2001 VA examiner reviewed the claims 
file, the opinion provided is supported by the treatment 
records, and a complete rationale accompanied the opinion.  
The most probative evidence establishes that the veteran does 
not have a right shoulder disability, and thus, service 
connection is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

III.  Evaluation

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2008).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.
Evaluation of disabilities of the musculoskeletal system 
under 38 C.F.R. § 4.40, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Cluster Headaches

The veteran filed a claim for an increased rating for 
service-connected cluster headaches in September 2001, and a 
June 2002 rating decision reflects that the rating was 
increased to 10 percent for the entire appeal period.  The 
Board notes that since the increase to 10 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In addition, the Board notes that while the March 2008 VA 
examiner stated that any cluster headaches that the veteran 
had had were not related to service, service connection for a 
headache disability has been established.  Thus, the issue 
before the Board is whether a rating in excess of the 10 
percent disability evaluation assigned is warranted.  

In that regard, the Board notes that the veteran's cluster 
headaches have been evaluated under Diagnostic Codes 8199-
8100.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (2008).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. 
§ 4.27.  

A determination as to the degree of impairment requires 
competent evidence.  Importantly, the Board notes that the 
veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to the degree of impairment due to 
the disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The veteran's headaches have been variously characterized.  
For example, the November 2001 VA examination report notes a 
long history of cluster headaches and cluster headaches were 
noted in a December 2003 VA record.  The March 2008 VA 
examiner stated that the veteran did not have cluster 
headaches, noting that migraine was diagnosed in 2003, as 
reflected in the September 2003 VA examination report.  The 
Board notes that while the March 2008 VA examiner attributed 
migraine headaches to nonservice-connected hypertension and 
activity, As noted, service connection for a headache 
disability has been established and the pivotal issue on 
appeal is the degree of impairment due to the service-
connected headache disability.  

In that regard, under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent rating.  Migraine with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrants a 30 
percent rating.  Migraine with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months warrants a 10 percent rating.  Migraine with less 
frequent attacks warrants a noncompensable rating.

In this case, the Board finds that a higher rating is not 
warranted.  In that regard, on VA examination in November 
2001, complaints of headache three times per week were noted 
to last from 15 minutes to one hour, and were noted to be 
chronic and progressive.  The examiner, however, stated that 
the headaches were well controlled with Imitrex.  In 
addition, while a June 2003 VA treatment record reflects 
complaints of headache with pain that felt as though a large 
pencil were being put through his eye, with one to two 
headaches per week, and a history consistent with migraine 
without aura, neurologic examination was noted to be 
unremarkable.  

In addition, while a  September 2003 VA examination report 
reflects complaints of headaches two times per week, and a 
December 2003 record reflects complaints of headaches three 
to four times per week, such does not support a finding that 
the headache disability is manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The Board notes the veteran's testimony at the July 2006 
hearing to the effect that he had headaches twice per day, 
and as a result had to take extended lunch breaks and had to 
leave work early at times, Transcript at 4-5 (2006), and his 
spouse testified that with onset of his monthly headaches, 
the veteran had to lie down in a quiet area, Id. at 6-7, a 
February 2005 VA record notes no headaches, a June 2005 
record notes that he denied having any headaches, and a 
January 2006 VA record notes no troubles with headaches.  
Regardless, the competent evidence establishes that degree of 
impairment due to the veteran's headache disability is no 
more than that reflected in the 10 percent disability 
evaluation assigned.  

As to the veteran's assertions that his headaches have 
interfered with his employment, the Board notes that the May 
2008 supplemental statement of the case notified the veteran 
that he could submit statements from his employers as to job 
performance, lost time from work, or other information 
regarding the impact his disability had on his ability to 
work.  There is no documented evidence of time lost from work 
due to a headache disability, and the Board notes that the 10 
percent evaluation assigned contemplates impairment in 
earning capacity, including loss of time from exacerbations.  
38 C.F.R. § 4.1 (2008).  Significantly, the March 2008 VA 
examiner specifically stated the veteran's headaches were not 
functionally limiting.  

In this case, the Board has accorded more probative value to 
the competent medical opinion as to the degree of impairment 
due to the service-connected headache disability.  The 
examiner reviewed the claims file and the opinion is reasoned 
and supported by treatment records.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Degenerative Joint Disease of the Lumbar Spine

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the AOJ addressed both sets of 
amendments in the December 2003 statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief. A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analysis

The Board notes that the June 2002 rating decision reflects 
that a 10 percent evaluation has been assigned under 
Diagnostic Codes 5003-5295.  In his August 2002 notice of 
disagreement, the veteran asserted that a higher rating was 
warranted for his lumbar spine disability.  He stated that, 
at times, he was unable to get out of bed, unable to walk, 
unable to lift an empty cardboard box, and that walking or 
standing for over one minute was very painful.

A determination as to the degree of impairment due to 
service-connected lumbar spine degenerative joint disease 
requires competent evidence.  While the veteran is competent 
to report his symptoms, to include pain, as a layman, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, both positive and negative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under the old criteria, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5295.  The evidence does 
not show lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  The November 2001 VA examination 
report specifically notes no muscle spasm, and the examiner 
stated that the back disorder was mildly symptomatic.  Falls 
were attributed to the right ankle, not the back.  The 
September 2003 VA examination report noted no discomfort of 
the upper, mid, or lower lumbar region on palpation and 
manipulation, and there was no muscle tightness or spasm.  
Flexibility was found to be good with 11 cm. of lumbar 
excursion on forward flexion and notation that the veteran 
was able to touch his fingers to the floor.  No evidence of 
any muscle atrophy of the back or lower extremities was 
noted.  Thus, a higher rating is not warranted under 
Diagnostic Code 5295.

In regard to Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine, on VA examination in November 
2001, flexion was to 95 degrees, extension was to 38 degrees, 
right lateral flexion was to 40 degrees, left lateral flexion 
was to 40 degrees, right rotation was 30 degrees, and left 
rotation was to 30 degrees with minimal pain noted.  The 
examiner specifically stated that the back disorder was mild.  
The September 2003 VA examination report notes that loss of 
lateral flexion and extension was slight.  Thus, the Board 
finds that a higher rating is not warranted under Diagnostic 
Code 5292, as the competent evidence establishes that 
limitation is no more than mild/slight.  

In addition, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5293.  In that regard, while 
the record reflects complaints of pain, the competent 
evidence does not establish moderate disability with 
recurring attacks as a result of intervertebral disc 
syndrome.  Rather, as noted above, the competent evidence 
establishes that the lumbar spine disability is mild.  The 
Board notes that a private record, dated in January 2000 
notes that he was muscular and lifted weights, and in July 
2001, a normal gait and station were noted.  The 10 percent 
rating assigned contemplates flare ups.  Thus, the Board 
finds that a higher rating in not warranted under Diagnostic 
Code 5293.  

In considering the new criteria, the Board notes a higher 
evaluation is not warranted based on incapacitating episodes.  
The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  As 
such, a disability rating in excess of 10 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  In regard to the 
veteran's assertions of being unable to get out of bed and/or 
walk, and his testimony to the effect that pain medication 
following back surgery caused lethargy, Transcript at 15 
(2006), the March 2008 VA examiner specifically stated the 
surgery in 2006 for an epidural abscess was not related to 
the service-connected lumbar spine degenerative joint 
disease.  Significantly, there is no evidence that bed rest 
has been prescribed by a physician for the service-connected 
lumbar spine disability.  In fact, there is no competent 
evidence of incapacitation episodes and thus, a higher rating 
is not warranted under Diagnostic Code 5243.  

In addition, on VA examination in September 2003, forward 
flexion was to 90 degrees, extension was to 30 degrees, 
lateral flexion was to 30 degrees on the right and left, and 
rotation was to 30 degrees on the right and left.  On VA 
examination in March 2008, forward flexion of the lumbar 
spine was to 90 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees, and rotation was to 45 degrees.  
While pain at all terminal phases of right-side bending was 
noted, there was full passive and active motion.  Thus, a 
higher evaluation is not warranted.  The competent evidence 
establishes that the service-connected lumbar spine 
degenerative joint disease is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or that the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As 
noted, the September 2003 VA examiner reported no deformity 
of kyphoscoliosis or loss of lumbar lordosis.  

The new regulations explicitly take pain on motion into 
account.  With consideration of Deluca, in regard to the new 
regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the veteran has pain on motion, but the Board 
finds that the currently assigned 10 percent disability 
rating assigned adequately compensates the veteran for his 
pain and functional loss in this case.  A September 2003 VA 
examination report notes his posture was strait, that his 
gait was stable, smooth and symmetric, and his exercise 
regimen was noted to include weightlifting and biking in a 
July 2004 VA record.  A February 2005 VA record notes that he 
ambulated well and without difficulty, and in January 2006, 
it was noted that he lifted weights and ran two miles every 
day, and in June 2005, it was noted that he ran four miles 
every evening and lifted weights.  In addition, while it was 
noted that the veteran was unable to do lawn work, or do any 
skating, jogging, or bowling, the examination report reflects 
that he was able to do housework.  

In addition, on VA examination in March 2008, the veteran's 
posture was noted to be straight, his gait stable, smooth, 
and symmetric, and he was able to tandem walk without loss of 
balance.  In addition, the examiner opined that following the 
surgical correction of the epidural abscess in 2006, back 
pain may have improved, as multiple foraminotomies were 
performed eliminating degenerative changes in the area of the 
nerve roots.  

The Board further finds that a separate evaluation for 
neurologic impairment is not warranted.  In that regard, a 
July 2001 private record notes no sensory deficit.  In 
addition, on VA examination in November 2001, sensation was 
noted to be intact in the lower extremities on monofilament 
and vibratory sensation testing.  In addition, the September 
2003 VA examination report notes that neurolgic examination 
was normal and there that there was no clinical evidence of 
radiculopathy.  A February 2005 VA record notes that he moved 
all extremities well and no focal deficits were noted.  While 
the record reflects complaints of back pain with pain into 
the buttocks and both legs and/or 


radiculopathy, the Board notes that such complaints are 
particularly prevalent in private treatment records 
associated with the epidural abscess in 2006.  The March 2008 
VA examiner specifically stated that the abscess in 2006 was 
in no way related to the service-connected lumbar spine 
disorder, adding that the abscess was an acute infection.  In 
addition, while the March 2008 report notes that 
electromyography (EMG) had not been performed since the 
abscess surgery in 2006, the examiner noted no signs of 
radiculopathy, adding that numbness in the veteran's anterior 
thighs followed the described distribution of Meralgia 
Paresthitica, a sensory nerve impingement in the thigh, 
lateral femoral cutaneous nerve, unrelated to the low back.  
The Board has accorded more probative value to the March 2008 
VA medical opinion to the effect that the veteran does not 
have neurologic impairment in association with the service-
connected degenerative joint disease.  The examiner reviewed 
the claims file and provided a complete rationale for the 
opinion.  A separate rating for neurologic impairment is not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

IV.  Extraschedular Consideration

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the veteran's headache disability or lumbar spine 
disability has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The hearing 
transcript reflects that the veteran is employed, Transcript 
at 4 (2006), as does the March 2008 VA examination report.  




ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a biopsy of the testicle is 
denied.

The application to reopen the claim of entitlement to service 
connection for hypertension is granted.  

Service connection for a right shoulder disorder as secondary 
to service connected disability is denied.  

An evaluation in excess of 10 percent for a headache 
disability is denied.  

An evaluation in excess of 10 percent for lumbar spine 
degenerative joint disease is denied.  


REMAND

The veteran asserts that his hypertension is related to 
service.  The May 2008 supplemental statement of the case 
reflects the AOJ's determination that hypertension was not 
incurred or aggravated in service.  In regard to direct 
service connection, the Board notes that the September 2003 
VA examiner stated that the most significant findings were 
the series of morning and evening blood pressure readings 
taken in October 1992.  It was noted that the readings were 
normal and established that the veteran's blood pressure was 
susceptible to 'white coat effect and stressors such as 
pain,' and not due to hypertension, per se.  

As for secondary service connection, a June 2006 VA treatment 
record reflects complaints of back pain with probable 
epidural abscess, and the diagnosis entered was essential 
hypertension, likely secondary to pain.  The Board notes that 
while the March 2008 VA examiner stated that the service-
connected back problems identified in 1995 were in no way 
connected with the abscess in 2006, the report of examination 
reflects the examiner's suspicion of a relationship between 
the veteran's service-connected headache disability and his 
hypertension.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2008).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for 
hypertension, the evidence must show that the veteran's 
service-connected disabilities either caused or aggravated 
hypertension.  

In light of the above, the Board finds that the veteran 
should be afforded a VA examination in order to obtain a 
nexus opinion as to whether hypertension is related to 
service or service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
hypertension.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provided an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that hypertension is related to service or 
is proximately due to or been chronically 
worsened by service-connected disability.  
A complete rationale should accompany all 
opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


